Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
La algarabía que causó en Puerto Rico la decisión emi-tida el 15 de diciembre de 2004 por el Tribunal Federal de Apelaciones para el Primer Circuito, ha tenido la conse-cuencia de que haya pasado desapercibido el hecho de que el referido foro apelativo federal determinó que la Opinión y Sentencia mayoritaria que este Tribunal emitiera el 20 de noviembre de 2004 es “nula”.
Al así resolver, el Tribunal Federal de Apelaciones para el Primer Circuito expresó, en la opinión que emitiera, que:
We agree with the District Court that the Supreme Court’s judgment was void. The governing statute provides that the filing of “a copy of the notice [of removal] with the clerk of [the] State court ... effect[s] the removal and the State court shall proceed no further unless and until the case is remanded.” 28 U.S.C. 87 1446(d). ... The Supreme Court received notice of the removal at 11:48 a.m. on November 20, *5462004 but did not issue judgment until that evening. The judgment is thus, as the District Court found, a nullity. (Énfasis suplido y en el original.) Rosello-Gonzalez v. Calderon-Serra, 398 F.3d 1, 22 esc. 12 (2005).
Estamos en completo acuerdo con esa determinación. En la opinión disidente que emitimos el 30 de noviembre de 2004 así, claramente, lo hicimos constar en su Acápite IV. En aquel entonces adujimos en apoyo de esa determi-nación, fundamentalmente, las mismas razones que expre-sara en su decisión el Tribunal Federal de Apelaciones para el Primer Circuito. Hicimos constar, además, en nues-tra opinión disidente que este Tribunal había actuado sin jurisdicción, ya que no había “caso o controversia”, esto es, el caso no era “justiciable”; ello en vista del hecho de que la decisión de la Comisión Estatal de Elecciones que se pre-tendía revisar había advenido final y firme. La Mayoría, naturalmente, también hizo caso omiso de este señala-miento, el cual, igualmente, es jurídicamente correcto.
Hoy —y al regresar a este Tribunal el caso que había sido objeto de la solicitud de remoción, en cumplimiento de la decisión emitida por el Tribunal Federal de Apelaciones para el Primer Circuito— una mayoría de los integrantes del Tribunal se empeña en asumir jurisdicción en este caso. Ante esta acción, la cual obviamente no compartimos, somos del criterio que están obligados a reemitir la Opinión y Sentencia que erróneamente emitieron el 20 de noviem-bre de 2004, acción necesaria e imprescindible que debe ser tomada por la Mayoría en vista de la nulidad absoluta de que adolece la referida Opinión y Sentenciad(1)
Debe quedar claro que no estamos expresando que la decisión emitida por este Tribunal es nula por razón de que así lo hubieran concluido tres Jueces de este Tribunal o tres Jueces del Tribunal Federal de Apelaciones para el *547Primer Circuito.(2) Esa decisión es nula ab initio por mandato expreso en 28 U.S.C. sec. 1446(d); estatuto federal que, gústenos o no, aplica a Puerto Rico.
HH
Asumiendo —únicamente a los fines de la argumenta-ción— que este Tribunal tiene jurisdicción en el presente caso, ¿por qué es necesario que este Tribunal reemita la decisión que emitió en el presente caso el pasado 20 de no-viembre de 2004?
Como es sabido, las decisiones finales que emite este Tribunal son revisables únicamente por el Tribunal Supremo de Estados Unidos. 28 U.S.C.A. sec. 1258. Véanse: Art. 42 de la Ley de Relaciones Federales con Puerto Rico, 1 L.P.R.A. sec. 42 (48 U.S.C.A. sec. 864); Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780, 794 (1982). Al este Tribunal haber asumido, por decisión mayoritaria, erróneamente jurisdicción en el caso y emitir una decisión al respecto, la parte codemandada perjudicada puede optar por acudir, en revisión de la decisión, ante el Tribunal Supremo federal.
Si la decisión emitida por este Tribunal, como hemos visto, es completamente nula, cabe preguntarse: ¿cómo puede apelarse una decisión que es nula, esto es, que es inexistente?; ¿cuál es la fecha cierta a partir de la cual comienza a contarse para presentar ese recurso?; ¿existe esa fecha?
Como es de todos conocido una actuación nula es inexis-tente, por lo que no genera consecuencias jurídicas. Dicho de otro modo, “lo nulo nunca tuvo eficacia alguna, nunca nació en derecho, nunca existió”. Brown III v. J.D. Cond. *548Playa Grande, 154 D.P.R. 225 (2001); Montañez v. Policía de P.R., 150 D.P.R. 917 (2000).
En Ríos v. Municipio Isabela, 159 D.P.R. 839 (2003), atendimos una controversia en torno a la validez de ciertos actos nulos realizados por el Municipio de Isabela. Allí, y citando con aprobación a Brown III v. J.D. Cond. Playa Grande, ante, fuimos enfáticos al señalar que “lo inexis-tente nunca puede ser convalidado ...ni siquiera mediante la aprobación de una resolución municipal”. (Enfasis suplido.) Ríos v. Municipio Isabela, supra, págs. 849-850.(3)
Siendo ello así —con completa certeza y corrección jurí-dica— se puede argumentar: (1) que este Tribunal está obligado de reemitir la Opinión y Sentencia que errónea-mente emitiera el 20 de noviembre de 2004, ya que ésta no puede ser objeto de ratificación o convalidación, y (2) que el término para “revisar” la Opinión y Sentencia emitida por la Mayoría el 20 de noviembre de 2004 nunca ha comen-zado a transcurrir; ello porque esa ponencia es inexistente y nunca “nació en derecho”, y ciertamente no procede ni tan siquiera hablar de término para revisar algo que nunca ocurrió desde un punto de vista jurídico.
Es por ello que somos del criterio que el Tribunal no puede meramente limitarse a reiterar la decisión que emi-tiera el 20 de noviembre de 2004, expresando que “reitera los pronunciamientos válidos emitidos en Suárez v. C.E.E. I, [163 D.P.R. 347 (2004)]”, lo cual, a todas luces, no sólo es erróneo, sino trágico y lastimoso. (Enfasis suplido y en el original.(4) Per curiam, pág. 544.
*549Como expresáramos anteriormente, lo nulo es sencilla-mente inexistente y no puede ser convalidado. Brown III v. J.D. Cond. Playa Grande, ante; Ríos v. Municipio Isabela, ante. En vista de ello, el único curso decisorio al alcance de la Mayoría era y es reemitir la referida decisión, ya que los pronunciamientos contenidos en ésta no pueden ser consi-derados válidos debido a que la decisión es nula. De así no hacerlo, somos de la opinión que el Tribunal no sólo incum-ple de manera crasa con sus obligaciones y responsabilida-des, sino que está privando o poniendo en riesgo de privar a una parte de su derecho a revisar las decisiones que emite este Foro; esto es, lamentablemente incurre en una violación del debido proceso de ley.
Como no podemos, ni queremos, ser partícipes de una acción de esa naturaleza, y para salvar nuestra responsa-bilidad con esta Institución, es que nos expresamos hoy mediante Opinión disidente a esos efectos.
f — t
No queremos terminar sin hacer referencia a la gran ironía que permea toda esta situación: como expresáramos en la opinión disidente que emitiéramos el 30 de noviem-bre de 2004, el Presidente de la Comisión Estatal de Elec-ciones —Ledo. Aurelio Gracia— resolvió que el voto mixto en controversia, el llamado “pivazo”, era válido y que debía ser contado no sólo para los candidatos a Gobernador y Comisionado Residente del Partido Popular Democrático, sino también para el Partido Independentista Puertorri-queño, para efectos de su inscripción, decisión que advino final y firme.
Ello significa, como resulta obvio, que la decisión que *550emitió este Tribunal el 20 de noviembre de 2004 —sin ju-risdicción, a destiempo y nula— no sólo no tiene efecto ju-rídico alguno en nuestra jurisdicción, sino que era total-mente innecesaria. Inalterada la situación jurídica al presente, la opinión per curiam hoy emitida por la Mayoría resulta, igualmente, improcedente en derecho.
— O —

 En un obvio intento por ignorar esta situación, y en lugar de reemitir su decisión, la Mayoría se involucra en un ejercicio, o discusión teórica, la cual, real-mente, no amerita ser refutada.


 La razón es sencilla: nuestro criterio es minoritario, que no obliga al Tribunal, y nuestras decisiones no son revisables por el Tribunal Federal de Apelaciones para el Primer Circuito, razón por la cual sus determinaciones no son obligatorias para este Tribunal.


 A manera de analogía, señalamos lo que se ha dicho en el campo de la contratación, a los efectos de que “el contrato afectado de nulidad radical o absoluta, como no existe, no puede ser confirmado”. De suerte que, como dice Puig Brutau, “lo único que cabe en el caso del contrato radicalmente nulo es volverlo a celebrar, pro-duciendo únicamente efectos desde su válida celebración”. J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1978, T. II, Vol. I, pág. 327, en J.R. Vélez Torres, Curso de Derecho Civil, San Juan, Rev. Jur. U.I.P.R., 1990, T. IV, Vol. II, pág. 131.


 La única posible explicación para la extraña y errónea actitud que asume la mayoría del Tribunal es que no quieren aceptar, o admitir, que cometieron un serio y grave error al certificar la Opinión y Sentencia de 20 de noviembre de 2004. Dicha *549actitud ciertamente no es beneficiosa para el Sistema Judicial puertorriqueño, ya que no constituye un buen ejemplo para los demás tribunales de este País. Debemos recordar que el aceptar que hemos incurrido en error, es índice de humildad y nobleza.